DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 46-52 and 55-61 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Applicant amended claim 46 to include “…the first meridian is determined based on correction of a target ocular primary astigmatism and spherical aberration level of said patient and an average spherical aberration value from a population having the same refractive error and same ocular primary astigmatism as the patient…” The office can find no support for this language in the applicant’s specification. The only reference using a population in the construction of a lens is found on page 8 lines 19-24 where it says:


	The language of the specification would not lead one to conclude that the first meridian is determined based on correction of a target ocular primary astigmatism and spherical aberration level of said patient and an average spherical aberration value from a population having the same refractive error and same ocular primary astigmatism as the patient. Applicant’s specification only states that “ocular characteristics of the wearers of the population may be aggregated (and/or further processed (e.g., averaged).” The specification would not lead one to understand that the population had the same refractive error and primary astigmatism of the patient. Nor does the specification specifically state what the “ocular characteristics” are, as it is not defined in the specification. Further, applicant’s specification does not disclose or suggest that a population’s ocular characteristics could be combined with a patient’s to construct a lens. Rather, the specification only states that some population has its optical characteristics aggregated without suggesting or describing how that information could be combined with patient prescription requirements. 
	Therefore, there is no language in the applicant’s specification that supports the new matter of the claim.    

Claims 46-52 and 55-61 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Applicant’s amended subject matter is considered new matter and not described in their specification. Therefore, the claim does not comply with the enablement requirement.
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).            
The claims recite a system of ophthalmic lenses comprising s first meridian that is determined based on correction of a target ocular primary astigmatism and spherical aberration level of said patient and an average spherical aberration value from a population having the same refractive error and same ocular primary astigmatism as the patient.        
The nature of the invention is drawn to a system of ophthalmic lenses.
The state of the art discloses ophthalmic lenses having spherical aberration along meridians based on a wearer’s needs.
The level of skill in the art is related to the areas of optical engineering and ophthalmology.  The skill level of bother areas is high due to the complex nature of lens design and the refractive and aberration properties of a human eye.
There is one working model of an ophthalmic lens providing aberration correction based on a patient’s needs.
Applicants’ claims are excessively broad due, in part, to the complex and diverse nature of an individual’s eye prescription when it comes to specific aberration corrections along meridian lines on a lens.
The specification fails to teach or suggest to the skilled artisan how to use the claimed methods without resorting to undue experimentation to determine how to combine the “optical characteristics” of some population of people with the astigmatism aberration, spherical aberration, refractive powers (cylinder and sphere), all along multiple meridian directions as well as other prescription needs of a single individual. In order to discover how to combine this information into a single lens would require one of ordinary skill to consider each possible combination of user data with an undefined set of population data. 
Due to the large quantity of experimentation necessary to determine how to combine a patient prescription with an aggregate of population data, the lack of direction/guidance presented in the specification regarding same, the absence of sufficient working examples directed to same, the complex nature of the invention, and the state of the prior art establishing that lens correction is based on individual needs, undue experimentation would be required of the skilled artisan to make and/or use the claimed invention in its full scope.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 46-61 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zuba et al. (PGPUB 20090262301) in view of Ye et al. (PGPUB 20090040458) and further in view of Suzaki (PGPUB 20140039616).


a first surface having a predetermined sphere power for correction of a refractive error of said patient ([0027] where 21 is on a front surface); and 
a second surface (11), disposed opposite the first surface, wherein the second surface comprises a first conic constant along a first meridian and a second conic constant along a second meridian ([0015] and [0028]), wherein the first meridian is orthogonal to the second meridian ([029] and Figs. 1A-C), wherein the ophthalmic lens is configured to exhibit a target spherical aberration that is less than zero spherical aberration along the first meridian and a target spherical aberration that is less than zero along the second meridian (See at least [0011] and note that various negative spherical powers are also disclosed throughout), and wherein the target spherical aberration along the first meridian is determined based on correction of a target ocular primary astigmatism and spherical aberration level of said patient ([0008]), and the target spherical aberration along the second meridian is configured based on correction of a target ocular secondary astigmatism level of said patient ([0009]),
wherein within said range of refractive errors, for lenses above +/- 4 diopters the average spherical aberration value along the first meridian varies with cylinder power and increases as the absolute value of refractive error increases ([0016]-[0017] Specifically, Zuba states that the meridian power may be from -9 to +6 diopters and the spherical aberration is -0.25 um at -9.0 diopters to 0.10um at +6.0 diopters and states that the increase is linear. Therefore within the range of 0 diopters to +6 diopters there is an average linear increase in spherical aberration value.).
Zuba does not disclose wherein the second surface is atoric.
However, Ye teaches a similar toric lens ([0003]) wherein the rear surface has first and second meridians [0003] and is modified to be atoric ([0025]).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to modify the secondary surface of Zuba with the aspheric components taught by Ye motivated by minimizing the protruding edge of the junction of zones in order to improve wearer comfort ([0025]).

However, Suzaki teaches an ophthalmic lens (10) wherein an average spherical value of a user’s eye and a population are combined  for lens correction ([0045]-[0046]).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine modified Zuba and Suzaki such that the spherical aberration of the patient and the spherical aberration of a similar population as the patient is combined motivated by improving vision quality.

	Regarding claim 47, modified Zuba discloses wherein the ophthalmic lens comprises a contact lens, and wherein the first surface is a front surface and the second surface is a rear surface configured to be disposed adjacent an eye of a wearer (Figs. 1A-C).

	Regarding claim 48, modified Zuba discloses wherein the ophthalmic lens comprises a contact lens, and wherein the first surface is a rear surface configured to be disposed adjacent an eye of a wearer and the second surface is a front surface ([0006] and [0035]).

	Regarding claim 49, modified Zuba discloses wherein the first surface comprises one of an aspherical surface, a spherical surface ([0027]), or a diffractive surface.

	Regarding claim 50, modified Zuba discloses wherein the ophthalmic lens has a spherical power from -9D to +6D ([0004] where the sphere and conical powers depend on the prescription of the wearer but are shown to fall within the Applicant’s range).

Regarding claim 51, modified Zuba teaches that the cylindrical power depends on the prescribed optical power of the lens ([0004]). However, modified Zuba does not explicitly disclose wherein the ophthalmic lens has a cylindrical power from -0.75D to -3.25D.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the cylindrical power range from -0.75D to -3.25D, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In this case, it would have been obvious to one having ordinary skill in the art to modify the lens cylindrical power to be within the range in order to satisfy an individual’s prescription requirements. 

	Regarding claim 52, modified Zuba discloses wherein the first meridian is a sphere meridian and the second meridian is a cylinder meridian ([0015]).  

	Regarding claim 55, modified Zuba teaches that the nominal amount of spherical aberration is dependent on the optical power in a meridian and provides a range of -.25 μm to 0.10 μm for powers ranging from -9D to +6.0D ([0017]). However, Zuba does not explicitly disclose wherein the target spherical aberration along the second meridian is less than .001D/mm^2.
	However, due to the nature of optics/optical engineering the process of lens design includes manipulation of variables such as index or refraction, lens surface radii and other shape concerns in order to make a lens meet its particular utility (usually based on diopter or focal length but also on aberration elimination).  This manipulation would normally be considered routine experimentation since the results are known optics/physics equations (unless the particular range of values meets secondary considerations).  Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.


	Regarding claim 56, modified Zuba teaches that the nominal amount of spherical aberration is dependent on the optical power in a meridian and provides a range of -.25 μm to 0.10 μm for powers ranging from -9D to +6.0D ([0017]). However, Zuba does not explicitly disclose wherein the target spherical aberration along the second meridian is -.05D/mm^2 when the ophthalmic lens is configured to exhibit a cylindrical optical power of -3.25D.
However, due to the nature of optics/optical engineering the process of lens design includes manipulation of variables such as index or refraction, lens surface radii and other shape concerns in order to make a lens meet its particular utility (usually based on diopter or focal length but also on aberration elimination).  This manipulation would normally be considered routine experimentation since the results are known optics/physics equations (unless the particular range of values meets secondary considerations).  Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the spherical aberration along the second meridian is -.05D/mm^2 when the ophthalmic lens is configured to exhibit a cylindrical optical power of -3.25D, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In this case, it would have been obvious to one having ordinary skill in the art to modify the lens spherical aberration to be -.05D/mm^2 when the ophthalmic lens is configured to exhibit a cylindrical optical power of -3.25D motivated by improving image quality.


However, due to the nature of optics/optical engineering the process of lens design includes manipulation of variables such as index or refraction, lens surface radii and other shape concerns in order to make a lens meet its particular utility (usually based on diopter or focal length but also on aberration elimination).  This manipulation would normally be considered routine experimentation since the results are known optics/physics equations (unless the particular range of values meets secondary considerations).  Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the spherical aberration along the second meridian is -.04D/mm^2 when the ophthalmic lens is configured to exhibit a cylindrical optical power of - 2.75D and -3.25D, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In this case, it would have been obvious to one having ordinary skill in the art to modify the lens spherical aberration to be -.04D/mm^2 when the ophthalmic lens is configured to exhibit a cylindrical optical power of - 2.75D and -3.25D motivated by improving image quality.

Regarding claim 58, modified Zuba teaches that the nominal amount of spherical aberration is dependent on the optical power in a meridian and provides a range of -.25 μm to 0.10 μm for powers ranging from -9D to +6.0D ([0017]). However, Zuba does not explicitly disclose wherein the target spherical aberration along the second meridian is -.002D/mm^2 when the ophthalmic lens is configured to exhibit a cylindrical optical power of between - 1.75D and -3.25D.
However, due to the nature of optics/optical engineering the process of lens design includes manipulation of variables such as index or refraction, lens surface radii and other shape concerns in order 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the spherical aberration along the second meridian is -.002D/mm^2 when the ophthalmic lens is configured to exhibit a cylindrical optical power of between - 1.75D and -3.25D, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In this case, it would have been obvious to one having ordinary skill in the art to modify the lens spherical aberration to be -.002D/mm^2 when the ophthalmic lens is configured to exhibit a cylindrical optical power of between - 1.75D and -3.25D motivated by improving image quality.

Regarding claim 59, modified Zuba teaches that the nominal amount of spherical aberration is dependent on the optical power in a meridian and provides a range of -.25 μm to 0.10 μm for powers ranging from -9D to +6.0D ([0017]). However, Zuba does not explicitly disclose wherein the target spherical aberration along the second meridian is -.001D/mm^2 when the ophthalmic lens is configured to exhibit a cylindrical optical power of between -0.75D and -3.25D.
However, due to the nature of optics/optical engineering the process of lens design includes manipulation of variables such as index or refraction, lens surface radii and other shape concerns in order to make a lens meet its particular utility (usually based on diopter or focal length but also on aberration elimination).  This manipulation would normally be considered routine experimentation since the results are known optics/physics equations (unless the particular range of values meets secondary considerations).  Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the spherical aberration along the second meridian is - -.001D/mm^2 when the 

Regarding claim 60, modified Zuba discloses wherein the target spherical aberration along the second meridian is based on an inverse of the target ocular secondary astigmatism level (Any lens designed to correct astigmatism has to be based at least partially on the inverse of the astigmatism level of the eye. For example, if the lens had astigmatic values proportional to the astigmatism of the eye, the user’s astigmatic vision would worsen. Further, the language of the claim is broad. So long as the lens correction is based on the astigmatic values of the eye, the formula could be altered such the value is inversed. Formulaic presentations are typically simplified for ease of use, but can take on any form desired by the designer. Zuba states that a toric lens is generally prescribed with a spherical power to correct myopic and hypermetropic astigmatism, [0002]. Generally, these higher order aberrations are described using orthogonal fourth, sixth and/or eighth order Zernike polynomials in the art, so there is a clear mathematical and physical relationship between spherical aberration and secondary astigmatism. Further, designers have the freedom to choose any coordinate system or notation when describing these relationships, so long as it is accurate and consistent. The Office suggests amending the claim to show actual expression used to determine the spherical aberration.).

Regarding claim 61, modified Zuba discloses wherein the target spherical aberration along the second meridian is an inverse of the target ocular secondary astigmatism level (Any lens designed to correct astigmatism has to be based at least partially on the inverse of the astigmatism level of the eye. For example, if the lens had astigmatic values proportional to the astigmatism of the eye, the user’s astigmatic vision would worsen. Further, the language of the claim is broad. So long as the lens correction is based on the astigmatic values of the eye, the formula could be altered such the value is .

Response to Arguments
Applicant's arguments filed 11/2/2020 have been fully considered but they are not persuasive.

Regarding applicant’s remarks on page 5, the amended claim has been rejected based on new matter and enablement. Further, the new matter was rejected based on a combination of Zuba in view of Ye and further in view of Suzaki in order to facilitate compact prosecution and expedite the application.
Regarding applicant’s remarks on page 6, the applicant argues Zuba in view of Ye fails to disclose “wherein within said range of refractive errors, for lenses above +/- 4 diopters the average spherical aberration value along the first meridian varies with cylinder power and increases as the absolute value of refractive error increases.” And States that it is not taught or suggested by the single conclusory statement of Zuba regarding varying "linearly." The Office respectfully disagrees. Zuba does not only say that the spherical aberration varies linearly, but also gives example of what the spherical aberration power would be at specific diopters. Zuba states “…for powers in a meridian ranging from -9 diopters to +6 diopters, an appropriate amount of spherical aberration may range from -0.25 um for -9.0 diopters to 0.10 um for +6.0 diopters.” Then, Zuba states “…the magnitude of the nominal amount of spherical aberration varies approximately linearly for optical powers ranging from -9 diopters and +6 diopters.” Therefore, Zuba discloses a linear increase in spherical aberration power from -9 diopters to +6 diopters. The applicant claims that for lenses above +/- 4 diopters (the office assumes this is meant to be an absolute value) the spherical power increases with the refractive power. Zuba provides a negative .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS S FISSEL whose telephone number is (313)446-6573.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRAVIS S FISSEL/Primary Examiner, Art Unit 2872